975 So.2d 576 (2008)
The SCHOOL BOARD OF MIAMI-DADE COUNTY, Florida, Petitioner,
v.
Yanet LEYVA, individually and as Personal Representative of the Estate of Diannet Leyva, a deceased minor, on behalf of all statutory Survivors, Pallmenia Alfonso, Torrey Marcel Greene, Miami Dade County, Florida and the City of Miami, Respondents.
No. 3D07-2541.
District Court of Appeal of Florida, Third District.
February 20, 2008.
Pyszka, Blackmon, Levy, Mowers & Kelley and Jeffrey A. Mowers and Cindy J. Mishcon, Miami Lakes, for petitioner.
Leesfield Leighton & Partners and John Elliot Leighton; Jay M. Levy, Miami, for respondent Yanet Leyva.
Before WELLS, ROTHENBERG and SALTER, JJ.
WELLS, J.
Asserting sovereign immunity, the School Board of Miami-Dade County petitions for a writ of certiorari, asking that we quash a trial court's order denying its motion to dismiss the negligence action brought by the estate of a child killed at a school crosswalk. Relying on Department of Education v. Roe, 679 So.2d 756, 757 (Fla.1996), we conclude that we do not have jurisdiction to review this denial of the motion to dismiss based on sovereign immunity.
Certiorari denied.